Title: To Benjamin Franklin from Sarah Bache, [May 1770]
From: Bache, Sarah Franklin
To: Franklin, Benjamin


Honored Sir
Philadelphia. May [1770]
I am much obliged to you for asking Sir John Pringles opinion about Franklin, it has made me easier, but if it please God to spare him to us, intend having him Inoculated again when he has done cutting Teeth. I take the earliest opportunity of telling my dear Papa I have altered my intention of going to Jamaica, it never was Mr. Baches design to setle there. All the Uneasiness I sufered during his absence made me get a promise of him that we should never more seperate; and that he would take me to Jamaica with him, when his Business called him, and if we had gone it would have been with a full hope of having it in our power to return to Phila. to live in a few years. Mr. Bache never urged me in the least to go, but as he had made the promise, would not go back from it, and left it entirely in my own choice whether to go or stay; your last letter has ditermined me; no Sir, Your Child will not give you pain. She will stay, and prove to you through life what She realy is Your Dutiful and Afectionate Daughter
 
Addressed: To / Benjamin Franklin Esqr.
Endorsed: Daughter Bache  May 1770
